ORDER
Considering the Joint Petition for Transfer to Disability Inactive Status presented by attorney, Stephen F. Hurstell, and the Office of Disciplinary Counsel,
IT IS ORDERED that Stephen F. Hurstell be transferred to disability inactive status for an indefinite period and until the further order of the court. Supreme Court Rule XIX, § 22(C). All pending disciplinary proceedings against the respondent shall be held in abeyance.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Walter F. Marcus, Jr. Justice, Supreme Court of Louisiana
KIMBALL, J. not on panel. Rule IV, Part II, § 3.